Motion in disciplinary proceedings to confirm report- of Hon. Isaac M. Kapper, official referee, recommending that respondent be disbarred. Respondent was admitted to practice on November 7, 1928. He was charged with professional misconduct, malpractice, fraud, deceit and conduct prejudicial to the administration of justice, the details of which are all set forth in the petition dated July 17, 1940, filed by the Brooklyn Bar Association. On October 17, 1941, respondent filed an answer in which he denied all the charges, and thereafter the matter was referred to Hon. Isaac M. Kapper, an official referee, to hear the proofs of the parties and report with his recommendation. The respondent defaulted at the hearing. The referee has found that his default was willful, that he is guilty of each charge set forth in the petition and that he has shown “ a marked degree of irresponsibility and dishonesty wholly incompatible with the trustworthiness required for the office of attorney and counselor-at-law,” and recommends that he be disbarred. Respondent also defaulted upon the motion in this court to confirm the report of the official referee. The recommendation of the official referee that respondent be disbarred must be confirmed, and it is ordered accordingly. Motion to confirm report of the official referee granted, respondent disbarred and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.